Citation Nr: 1220162	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service connected low back pain with degenerative changes, with conversion hysteria.

2.  Entitlement to service connection for degenerative disc disease of the low back to include neurological manifestations.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The issues have been recharacterized, particularly with respect to neurological manifestations, to better reflect the evidence of record and the allegations of the Veteran.

The issue of service connection for a hip disability, as secondary to the low back disability, appears to have been raised by the Veteran's representative in an April 2012 written brief presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the pendency of the appeal, the Veteran has identified several private medical care providers, and has submitted, or VA has obtained on her behalf, treatment records through approximately April 2004.  Additionally, she has submitted summary statements from Dr. Gray W. Barrow and Dr. Charles R. Herring, dated after that time, which indicate ongoing care for her low back problems.  These records are relevant to consideration of the current status of the Veteran's service connected low back disability, and may include information regarding any additional low back disabilities.  Remand for appropriate actions to obtain updated private treatment records is required.

Additionally, the Veteran, in correspondence to her Congressional representative, asked for help in obtaining post-service treatment records from several VA facilities.  While the RO informed the Veteran she would have to contact the medical centers themselves for records, the RO appears to have taken no action to obtain or associate with the claims file these same VA treatment records.  On remand, VA must take appropriate action to identify and obtain complete VA treatment records from the VA facilities referenced by the Veteran, as well as any other facility identified in the course of that development.

Finally, a new VA examination is required, with a medical opinion regarding the etiology of all current low back symptoms.  The most recent May 2008 VA examination included a finding that currently reported lower extremity neurological complaints were "NOT caused by or a result of injury during service."  A full and complete rationale for the opinion was not provided.  The examiner opined that the current disc changes were consistent with aging and obesity, as the effects were generalized and not localized.  However, this fails to address and account for a September 2000 MRI report showing a localized very mild disc bulge at L3-L4, and normal disc spaces throughout the rest of the lumbar area.  Moreover, the examiner failed to offer an opinion regarding whether the service connected low back condition, referred to as a strain, could have aggravated (as opposed to caused) the currently diagnosed degenerative disc disease of the lumbar spine.  Remand is required for a fully adequate examination and medical opinion.

The question of TDIU is inextricably intertwined with the open questions of evaluation of the low back disability and identification of any additional service connected conditions or manifestations.  TDIU is dependent upon consideration of the impact of all service connected conditions on the ability to obtain or retain substantially gainful employment.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following:


1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Gray W. Barrow and Dr. Charles R. Herring, as well as any other private doctor who has treated the Veteran since April 2004.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the low back.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

2.  Obtain complete VA treatment records from the medical centers in Alexandria, Louisiana, and New Orleans, Louisiana, and all associated clinics (particularly the Baton Rouge clinic), as well as any other VA facility identified by Veteran or in the record.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  AFTER COMPLETION OF THE ABOVE, schedule the Veteran for VA peripheral nerves and spine examinations.  The claims folder must be reviewed in conjunction with the examinations.  All required testing, to include radiographic studies and EMG or NCV studies, must be completed.

The examiners must identify all current disabilities of the low back, to include associated neurological disorders such as radiculopathy.  The examiners must identify all current disabilities and manifestations associated with the service connected low back disability.  The examiners must opine as to whether it is at least as likely as not that any diagnosed condition was caused or aggravated by the service connected disability.  Aggravated means worsened beyond the natural progression.  In other words, for example, is currently diagnosed degenerative disc disease made worse by the presence of the service connected disability?

The examiner must comment on the impact of all service connected low back conditions and associated manifestations on the Veteran's occupational functioning.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


